Citation Nr: 1706209	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  08-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left heel spur.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right heel spur.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to March 1970, during which time he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the Veteran's residuals of his bilateral heel spurs.  The Veteran timely appealed that decision.  

The Veteran initially requested a hearing before a Veterans Law Judge in his October 2008 substantive appeal, VA Form 9, although he withdrew that request in a September 2011 correspondence.  

This case was before the Board in September 2012 and June 2013, at which time it was remanded for additional development.  The case returned to the Board in January 2014, at which time the Board denied increased evaluations for the Veteran's residuals of his bilateral heel spurs.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court issued a July 2016 Memorandum decision which vacated the Board's January 2014 decision and remanded the case to the Board for additional development.  The case has been returned to the Board at this time in compliance with the July 2016 Memorandum decision.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

During the pendency of this appeal, the Veteran filed a claim of entitlement to TDIU.  The Board has taken jurisdiction over the claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final initial matter, the Board acknowledges that the Veteran has filed August 2015 and February 2016 notices of disagreement with two separate rating decisions regarding cervical spine, lumbar spine and psychiatric, to include posttraumatic stress disorder (PTSD), claims.  The AOJ has acknowledged receipt of those notices of disagreement, although no statement of the case respecting those issues has yet been issued.  The Board, however, declines to exercise jurisdiction over those claims under Manlincon v. West, 12 Vet. App. 238 (1999) at this time, in order to allow the AOJ the time necessary to process those issues appropriately.


REMAND

In the January 2014 decision, the Board denied increased evaluations for the Veteran's residuals of his bilateral heel spurs based in part on a July 2013 VA examination.  During the pendency of this case at the Court, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In the July 2016 Memorandum decision, the Court specifically found that the July 2013 VA examination did not adequately comply with the Court's holding in Correia.  Consequently, the Court vacated and remanded the case back to the Board with the instructions to obtain a new VA examination which complies with Correia.  Therefore, the Board must remand this case at this time in order for a new VA examination of the Veteran's residuals of his bilateral heel spur disabilities to be obtained, as instructed by the Court's July 2016 Memorandum decision.  See Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Court confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

The TDIU claim is inextricably intertwined with the above remanded claims and must also therefore be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Ann Arbor, Battle Creek, Muskegon, Grand Rapids, Springfield, Peoria, and Danville VA Medical Centers, as well as other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his residuals of bilateral heel spur disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The Veteran's bilateral feet and ankles should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of residuals of his bilateral heel spur disabilities and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

